DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Species B-O), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 07, 2020.
Additionally, the examiner has withdrawn claims 2, 4, 5, 8-10, 16, 17, 20, and 21 as being drawn to nonelected Species B-O, as detailed below:
Claim 2 is directed to a spacer element at least one shim. The adjustable spacer assembly of the embodiment of Species A does not include a shim. The embodiments of Species D (Figures 94-100) and Species E (Figures 101-103) include a shim. 
Claims 4 and 20 are directed in part to the spacer element attached to the holder by a threaded engagement. In the embodiment of Species A, the holder (forward spacer portion 432) is attached to the stopper by a threaded engagement; however, the holder is not attached to any other portion of the spacer assembly via a threaded engagement. The embodiment of Species B (Figures 88-90) requires a spacer element (fixed spacer 472) attached to a holder (adjustable spacer 468) by a threaded engagement ([0257]). 
Claim 5 is dependent on withdrawn claim 4, and additionally is directed to the spacer assemble comprising a flexible tab and a plurality of ratchet teeth, which 
Claims 8-10 are dependent on withdrawn claim 4, and the embodiment of Species A does not disclose a threaded engagement between the spacer element and the holder.
Claims 16-17 are dependent on withdrawn claim 4. Additionally, the embodiment of Species A does not disclose the use of a plunger extension fixed to the plunger member. The embodiment of Species O (Figure 119) includes a plunger extension (1706) and a spacer element (1718).
Claim 21 is directed to a plunger extension fixed to the plunger member, which is not disclosed by the embodiment of Species A. The embodiment of Species O (Figure 119) includes a plunger extension (1706) and a spacer element (1718).

Applicant's election with traverse of Species A (Figures 85-87) in the reply filed on December 7, 2020 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden on the Examiner if restriction were not required because “the features of claims 1 and 18 are encompassed by Species A-O…a search query for the features recited in all of claims 1-21 would encompass each species” and “a search query for any one of the above-identified species would likely include similar or identical search terminology” (Remarks, Page 3).  This is not found persuasive because each of Species A-O have mutually exclusive characteristics including different means of connection between the spacer assembly and the plunger member and stopper as well as different means for adjusting the length of the spacer assembly. Due to these mutually exclusive characteristics, prior art relevant for one species would likely not be pertinent for another species, particularly not pertinent to all of the species. As an example, Species A is an adjustable spacer assembly having a holder (432) and a spacer element (440). The spacer elements are not connected to the holder via a threaded . 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “first threaded portion 46”, “threaded portion 48”, “second threaded portion 50”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
There appears to be a typographical error regarding “stopper 494” as opposed to “stopper 499” in paragraph [0293] in references to Figures 93A-B
There appears to be a typographical error regarding “adjustable spacer 268” as opposed to “adjustable spacer 668” in paragraph [0265] in reference to Figures 94-100
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyrick (US 2008/0039789).

Regarding claim 1, Wyrick teaches a drive assembly for a drug delivery system (Figure 3), the drive assembly comprising: a plunger member (driver bar 37) configured to engage and move a stopper (plunger 14) within a container (ampule 12), the plunger member having a first position (Figure 3)  and a second position (Figure 4) axially spaced from the first position; a biasing member (drive spring 50) configured to move the plunger member from the first  adjustable spacer assembly (adjustable plunger rod 61) positioned between the plunger member and the stopper (Figure 3).

Regarding claim 3, Wyrick teaches the assembly of claim 1, wherein the spacer assembly comprises a spacer element (driver engaging section 62) and a holder (plunger engaging section 63) to which the spacer element is attached (Figure 7).

Regarding claim 6, Wyrick teaches the assembly of claim 3, wherein when the spacer element (driver engaging section 62) is in a first position with respect to the holder (plunger engaging section 63), the spacer assembly has a first length in a longitudinal direction, and when the spacer element is in a second position with respect to the holder, the spacer assembly has a second length in the longitudinal direction, the first length being greater than the second length (“the two axially adjustable sections 62, 63 allow for longitudinal rod length adjustment…Relative rotation of the two sections 62 and 63 can effectively change the plunger rod length, thereby allowing for accurate dosage adjustment,” [0077]; wherein the first position is when section 62 is rotated further into section 63 to shorten the plunger rod length and the second potion is when section 62 is backed out of section 63 to lengthen the plunger rod).

Regarding claim 18, Wyrick teaches a drug delivery system (injection device 30; Figure 5) for injecting a medicament, the system comprising: a container (ampule 12) configured to receive a medicament, the container comprising a stopper (plunger 14) configured to move within the container (“displace the plunger 14 and thus expel the medicament contained in the ampule 12 through the injection needle 17.” [0068]) and a closure (ampule seal 23); a drive assembly comprising: a plunger member (driver bar 37) configured to first position (Figure 5) and a second position (Figure 6) axially spaced from the first position; a biasing member (drive spring 50) configured to move the plunger member from the first position to the second position (“Drive spring 50 thus extends longitudinally, driving the driver bar 37 into the plunger shaft and forcing the syringe subassembly forwardly to administer the injection.” [0074]); and an adjustable spacer assembly (adjustable plunger rod 61) positioned between the plunger member and the stopper (Figure 5); and a needle actuator assembly comprising a needle (seal penetration needle 22 and flesh penetration needle 24) configured to be placed in fluid communication with the container ([0140]; Figure 6).

Regarding claim 19, Wyrick teaches the system of claim 18, wherein the spacer assembly comprises a spacer element (driver engaging section 62) and a holder (plunger engaging section 63) to which the spacer element is attached (Figure 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783